Case: 20-30592     Document: 00516293364        Page: 1    Date Filed: 04/25/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 25, 2022
                                 No. 20-30592
                                                                     Lyle W. Cayce
                                                                          Clerk
   Michael Young,

                                                          Plaintiff—Appellant,

                                     versus

   James LeBlanc, in his individual and official capacity; Sandy
   McCain, in his individual and official capacity; Robert Tanner, in his
   individual and official capacity; Keith Bickham, in his individual and
   official capacity; Beverly Kelly, in her individual and official capacity;
   Craig Kennedy, in his individual and official capacity; Jeff
   Williams, in his individual and official capacity; Tim Crawford, in
   his individual and official capacity; Ronnie Seal, in his individual and
   official capacity; Gina Todd, in her individual and official capacity; Amy
   Stogner, in her individual and official capacity; Jules Herbert, in his
   individual and official capacity,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-6329
Case: 20-30592      Document: 00516293364           Page: 2     Date Filed: 04/25/2022




                                     No. 20-30592



   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Michael Young, Louisiana prisoner # 456140, has moved for leave to
   proceed in forma pauperis (IFP) from the dismissal of his 42 U.S.C. § 1983
   complaint and from the disposition of his Federal Rule of Civil Procedure
   59(e) motion. The district court denied him leave to proceed IFP on appeal
   and certified that the appeal was not taken in good faith.
          By moving in this court to proceed IFP, Young is challenging the
   district court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202
   (5th Cir. 1997). Our inquiry is limited to whether the appeal “involves legal
   points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citation omitted).
          Young alleges that the district court erred in finding that some of his
   claims were frivolous and failed to state a claim for relief based on a finding
   that they were barred by the applicable statute of limitations. He asserts that
   he exhausted his administrative remedies as to all purported incidents after
   July 2016, and as to his claim that Secretary LeBlanc had in place a policy that
   caused his constitutional rights to be violated and created a substantial risk to
   his health and safety. Young’s argument is misplaced as the record reflects
   that the district court concluded only that Young’s claims for events
   occurring prior to June 2016 were untimely and dismissed on other grounds
   his claims as to all later events. Additionally, his claim as to exhaustion is




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-30592        Document: 00516293364         Page: 3     Date Filed: 04/25/2022




                                     No. 20-30592


   inapposite because the district court did not dismiss any of his claims for
   failure to exhaust administrative remedies.
          Regarding his claim that the defendants violated his rights by failing to
   protect him, Young states that the defendants did not protect him from being
   assaulted on November 13, 2016. He argues that he asked to be placed in
   protective custody both before and after this incident but that his requests
   were denied.
          Young’s conclusory assertions fail to contest or address the district
   court’s conclusions that, inter alia, his allegations did not support that the
   defendants were deliberately indifferent to his safety and his need for
   protection, he was housed in conditions designed to protect him and was not
   entitled to any particular placement or classification, and he had no grounds
   on which to contest the denial of his requests for protective custody. Because
   Young fails to challenge or address the district court’s reasons for disposing
   of his claims and certifying that his appeal was not in good faith, he has
   abandoned any related claims. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987).
          Young does not reallege any other claims that he raised in his § 1983
   suit or assert any other challenge to the district court’s certification decision.
   He also does not present any challenge as to the disposition of his Rule 59(e)
   motion. Thus, he has abandoned any arguments related to those matters. See
   Yohey, 985 F.2d at 224-25; Brinkmann, 813 F.2d at 748.
          Because he has failed to show that his appeal involves a nonfrivolous
   issue, we DENY his motion to proceed IFP and DISMISS the appeal as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; Howard, 707 F.2d at 220; 5th
   Cir. R. 42.2.




                                           3
Case: 20-30592      Document: 00516293364          Page: 4    Date Filed: 04/25/2022




                                    No. 20-30592


          The dismissal of this appeal as frivolous counts as a strike under
   28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532,
   537 (2015). Young has two previous strikes. See Young v. McCain, No. 2:16-
   CV-3404 (E.D. La. May 31, 2017); Young v. LeBlanc, No. 2:19-CV-13516
   (E.D. La. June 22, 2020). Thus, he is now BARRED from proceeding IFP
   in any civil action or appeal filed while he is incarcerated or detained unless
   he is under imminent danger of serious physical injury. See § 1915(g);
   McGarrah v. Alford, 783 F.3d 584, 585 (5th Cir. 2015). He is WARNED that
   any pending or future frivolous or repetitive filings in this court or any court
   subject to this court’s jurisdiction may subject him to additional sanctions.




                                          4